Citation Nr: 1429542	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a chest disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946, with subsequent service in the Enlisted Reserve Corps and Reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, on behalf of the Regional Office located in Little Rock, Arkansas (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Additional development is required before the Veteran's claims are decided.  Specifically, all of the Veteran's VA outpatient treatment records must be obtained and associated with the record.  

The May 2013 and February 2014 supplemental statements of the case, reported that the Veteran's VA outpatient treatment records dated from September 1998 through January 2014, from the VA Medical Center in Shreveport, Louisiana had been reviewed in connection with the pending claims.  While the record contains VA outpatient treatment records dated in January 2008 to June 2012, records dated from September 1998 to January 2008 and from June 2012 to January 2014, however, are not located on Virtual VA or VBMS.  Therefore, an attempt must be made to locate these records, and associate them with the Veteran's claims file.  See 38 C.F.R. § 3.159 (c)(2) (2013).   



Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must take all appropriate action necessary to obtain and associate with the claims file 
the Veteran's complete VA outpatient treatment records dated from September 1998 to the present, from the VA Medical Center in Shreveport, Louisiana.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



